Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 12, 2018

                                       No. 04-18-00154-CV

                          IN THE INTEREST OF G.N.H., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00642
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,
at *4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in
Anders, appellant’s attorney has stated that he sent a letter to appellant, which explained his right
to review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that he had
enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re R.R.,
2003 WL 21157944, at *4.

       Counsel’s letter also advised appellant that if he wishes to review the appellate record, he
must file a motion in this court within ten days of receiving counsel’s letter. Counsel also
enclosed a form motion for this purpose. See Kelly, 436 S.W.3d at 313; In re R.R., 2003 WL
21157944, at *4.

       If appellant desires to file a pro se brief, we ORDER that he do so on or before July 2,
2018. If appellant files a pro se brief, appellee may file a responsive brief no later than twenty
days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court